Citation Nr: 0202897	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1978.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a February 1999 
decision, the Board determined that new and material evidence 
had been presented to reopen the claim of entitlement to 
service connection for low back disability.  See generally 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  The 
Board then remanded the case to the RO for additional 
development of the record as well as a merits analysis of the 
underlying service connection issue. 


FINDINGS OF FACT

1.  The veteran's low back disability clearly and 
unmistakably preexisted his entry into active military 
service. 

2.  The veteran's preexisting low back disability did not 
increase in severity during his period of active military 
service.  

3.  Low back disability did not result from any separate 
injury to the low back suffered during the veteran's active 
military service. 


CONCLUSIONS OF LAW

1.  With regard to the veteran's low back disability, the 
presumption of soundness upon entry into service has been 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 1991).

2.  Low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, a VA examination report and opinion, 
VA outpatient treatment records, private treatment records, 
and a private medical opinion.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for low back disability.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Private treatment records dated in 1977 demonstrating a fall 
injuring the right hip and elbow.  Radiological examinations 
were noted as normal and full range of motion was noted on 
physical examination.

Service medical records reflect that upon enlistment 
examination dated in August 1978, the veteran's spine was 
clinically evaluated as normal.  In the veteran's August 1978 
report of medical history, he reported (among other things) 
that he had experienced recurrent back pain.  It was noted 
that he fell on his back in August 1977 and was still 
receiving compensation for his back injury.  It was noted 
that he had no recurrent back pain at that time.  Service 
medical records document complaints of a sprained right wrist 
and back pain on August 25, 1978.  The veteran was treated 
with Tylenol.  The veteran was also seen on August 26, 1978, 
for a stomachache secondary to taking pain medication for his 
sore wrist and back.  A clinical record dated on August 28, 
1978, indicates that the veteran had full range of motion in 
his back with negative straight leg raising and negative deep 
tendon reflexes.  An impression of a normal examination was 
noted.  Subsequent service medical record document complaints 
of knee, shoulder, elbow, and wrist pain in September 1978, 
and it was noted that the veteran had a letter from a 
civilian physician indicating a history of a soft tissue 
injury.  Clinical records dated in October 1978 demonstrate 
continued complaints of pain in the shoulders, right elbow 
and right fingers.  It was noted that the veteran reported 
falling on a bus in June 1978.  However, no further 
references to low back complaints were noted in the veteran's 
service medical records.  Although requested by the RO, the 
record shows that a report of examination upon discharge from 
service is not available. 

Post-service treatment records include an April 1979 
statement from a private physician indicating that the 
veteran presented in April 1979 with a history of back pain 
since August 1977.  It was noted that the pain had been 
intermittent but was aggravated by running and lifting.  
Physical examination revealed tenderness in the right 
paraspinal area and radiological examination revealed a 
probable fracture of the right transverse process of L1.

VA treatment records dated in 1979 demonstrate a complaint of 
lumbar pain of three years duration that was off and on.  The 
veteran reported falling on his back while at work three 
years earlier.  He also reported picking up a soldier during 
service, running and falling forward, making his back feel 
worse.  A diagnosis of lumbosacral pain syndrome was noted.  

VA treatment records dated from 1980 to 1997 show various 
complaints, including low back pain.  A December 1981 
clinical record reflects complaints of chronic back pain 
since childhood.  An assessment of probable muscle strain was 
noted.  In October 1988, the veteran reported experiencing 
lower back pain after being thrown down stairs.  An 
assessment of muscle pain was noted.  A January 1996 clinical 
assessment notes the veteran reported being discharged from 
military service because of a neck injury.  Physical 
examination of the back revealed some vertebral tenderness.  
A May 1997 discharge summary indicates that the veteran 
reported sustaining back and neck injuries in service as a 
result of physical abuse by a drill sergeant.  The remainder 
of the treatment records are silent for any complaints, 
treatment, or diagnoses relevant to a low back disability.  

An August 1997 statement from Keith Tansey, a private 
physician, indicates that the veteran had been seen on two 
occasions in the past two months for complaints which 
included back pain.  It was noted that treatment of his back 
pain was currently underway.  Treatment records dated from 
1997 to 1998 and provided by Dr. Tansey reflect complaints of 
chronic back pain.  The clinical records demonstrate the 
veteran's low back pain increased with cooler weather.  A 
relevant assessment of musculoskeletal pain was noted.  

A February 1998 private medical statement indicates the 
veteran presented with a history which included low back 
pain.  It was noted that the veteran reported his back pain 
began in 1977 when he fell at work, jamming his right hip.  
His back pain was described as constant, deep, and aching.  
Physical examination revealed some tenderness in the 
paraspinous muscles bilaterally.  Relevant impressions of low 
back pain and myofascial pain in the lower back were noted.  

An April 1998 statement from Dr. Gabriele-Monika Koschorke, a 
private physician, states that the veteran was seen in the 
pain management center in February 1998.  Dr. Koschorke 
stated that she believed the veteran was injured in 1977 
while working as a busboy injuring his right hip and lower 
back.  She also stated that he suffered further exacerbation 
of his right hip and back pain secondary to strenuous 
exercises wherein he had to carry soldiers and other things 
on his back.  She noted that the veteran was released from 
active duty because of his increasing lower back and right 
hip pain.  She opined that she believed the veteran's 
degenerative joint disease in his right sacroiliac joint and 
his lower back pain were probably exacerbated by the 
strenuous physical exercises during his four-month stay in 
the armed forces.  The statement reflects that Dr. Koschorke 
is an instructor in anesthesiology.  

Private hospital records dated from 1998 to 1999 reflect 
continued complaints of low back pain treated with medication 
and a brace.  The veteran's pain was noted as constant, but 
fluctuating in severity.  Impressions of myofascial pain and 
degenerative joint disease were also noted.  A February 1998 
treatment record demonstrates that the veteran reported 
falling 14 feet when he was a child and jamming his hip in 
1977 while working as a busboy.  It was noted that he now had 
back pain.  A December 1998 radiology report demonstrates a 
finding of normal sacroiliac joint.  

Upon VA examination dated in August 1999, the examiner noted 
that the veteran's claims folder and service record had been 
reviewed.  It was noted that the veteran provided a history 
of back injury prior to and during military service.  The 
veteran reported slipping and twisting his back about a year 
prior to his entry into active service.  He reported that his 
back pain disappeared over the next year and he was able to 
play basketball with no difficulty.  The veteran reported 
having no back pain upon his entry into active service, but 
that he started to have back pain again during basic 
training.  The examiner reviewed the medical evidence of 
record and noted that the statement of Dr. Koschorke 
referenced degenerative joint disease; however, x-rays from 
her institution dated in December 1998 were normal and showed 
no evidence of degenerative joint disease.  Physical 
examination revealed an erect stature with no scoliosis and a 
normal lumbar lordosis.  There was no lumbar muscle spasm.  
The veteran did complain of tenderness with palpation along 
the left paravertebral muscles.  Regarding the April 1998 
statement of Dr. Koschorke, the VA examiner noted that 
because prior x-rays did not demonstrate degenerative joint 
disease, it would be inconceivable that the veteran would 
have had degenerative joint disease while he was in service 
or prior to entering service at his relatively young age.  
The VA examiner opined that therefore, Dr. Koschorke's 
statement that degenerative joint disease of the right 
sacroiliac joint was exacerbated by military service had no 
validity.  

The VA examiner further noted that certainly the rigors of 
basic training could cause low back pain in and of itself.  
He noted that as the veteran had a back injury over a year 
prior to entering military service which had been 
asymptomatic prior to entering the military, it could 
conceivably have been aggravated.  However, the VA examiner 
went on to note that the only evidence of back pain in 
service was one entry in August 1978 and there was no 
indication of treatment.  He noted that there was evidence of 
treatment and visits for medical care for multiple other 
areas of the musculoskeletal system involving the wrists, 
knees, and shoulder.  The VA examiner stated that he would 
therefore question how much low back pain this veteran in 
fact had while in basic training.  He opined that he believed 
it was more likely that the veteran had a temporary flare-up 
of symptoms of low back pain in the military.  In an August 
1999 addendum, the examiner noted that x-rays were normal and 
there was no degenerative joint disease found at the 
sacroiliac joint.  

A September 2000 magnetic resonance imaging report of the 
spine reflects findings of left paracentral disc herniation 
at C5-6 with impression of the thecal sac and mild 
deformation of the spinal cord without evidence of cord 
compression, central disc protrusions at C3-4 and C4-5 with 
minimal impression of the thecal sac, mild facet osteophytes 
on the left at T11-12, and degenerative disc disease at L3-4.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, the Court has held that temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991). 

The veteran's enlistment examination dated in August 1978 
demonstrates that the veteran's spine was clinically 
evaluated as normal.  Thus, it appears that the presumption 
of soundness has attached in the present case.  As noted 
above, where the presumption of soundness has attached, it 
can be overcome only by clear and unmistakable evidence that 
a disability existed prior to service.  Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).  

After reviewing the pertinent evidence, the Board finds that 
the presumption of soundness as to low back disability has 
been rebutted by clear and unmistakable evidence.  Although 
the veteran's service enlistment examination noted the spine 
as clinically normal, the veteran reported on his August 1978 
report of medical history (completed on the same date as his 
enlistment examination) that he had injured his back one-year 
earlier in a fall.  Additionally, a review of the claims 
folder demonstrates that the veteran has consistently 
reported (not only in connection with this claim but also in 
the course of receiving medical treatment) injuring his back 
prior to service in a fall while working as a busboy.  The 
veteran has consistently asserted that his back disability 
was aggravated by military service, not that it was incurred 
in military service.  Thus, the Board concludes that the 
presumption of soundness has been overcome by clear and 
unmistakable evidence demonstrating that the veteran suffered 
a low back injury prior to entering active military service.  

The Board must now consider whether the veteran's preexisting 
low back disability was aggravated by military service.  
Service connection may be established for a preexisting 
injury or disease based on aggravation where there is an 
increase in disability during active military service.  See 
38 U.S.C.A. § 1153.  The United States Court of Appeals for 
the Federal Circuit has held that 38 U.S.C.A. § 1153 requires 
an increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, in order to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required to 
establish an increase in disability.  See Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002).  Therefore, an increase in 
disability may not be assessed in terms of a temporary flare-
up or a passing change in symptoms.  

The evidence of record demonstrates that the veteran was 
treated in August 1978 during service for a complaint of low 
back pain on one occasion.  However, despite the veteran's 
contentions, the remainder of the veteran's service medical 
records are silent for any complaints or clinical finding 
related to low back pain.  Furthermore, the August 1999 VA 
examiner opined that he believed the veteran had a temporary 
flare-up of symptoms of low back pain during military 
service.  He noted that it was conceivable that a prior back 
injury could be aggravated by basic training.  However, he 
noted that the veteran was treated for complaints of pain in 
other areas of the musculoskeletal system, but that there was 
only one entry of treatment for low back pain during military 
service.  The examiner therefore questioned how much low back 
pain the veteran had had during military service. 

The Board recognizes the April 1998 statement from Dr. 
Koschorke indicating that the veteran's degenerative joint 
disease in his right sacroiliac joint and lower back pain 
were probably exacerbated by the strenuous physical exercises 
during military service.  However, the credibility of that 
opinion has been questioned by the aforementioned VA 
examiner.  The VA examiner noted that the medical evidence 
dated in 1998, including x-ray reports, did not demonstrate 
any findings of degenerative joint disease in the right 
sacroiliac joint.  He specifically referenced x-ray reports 
dated in December 1998, which did not demonstrate findings of 
degenerative joint disease.  He further opined that it would 
be inconceivable that the veteran would have had degenerative 
joint disease while he was in service or prior to service at 
his young age.  The VA examiner therefore opined that Dr. 
Koschorke's assertion had no validity.  

The Board also notes that the opinion of Dr. Koschorke 
appears to be based upon a medical and service history 
provided by the veteran.  Dr. Koschorke's statement does not 
indicate that any of the veteran's service medical records or 
post-service medical records, other than those developed at 
her facility, had been reviewed in the formulation of her 
opinion.  Furthermore, Dr. Koschorke's statement that the 
veteran was released from active duty because of his 
increasing back and right hip pain is inconsistent with the 
service medical records which demonstrate only one complaint 
of back pain shortly after the veteran's entry into active 
service.  The remainder of the veteran's sick call complaints 
involved other musculoskeletal areas such as the wrists, 
knees, neck, and shoulder.  There is nothing in the service 
medical records to indicate or suggest that the veteran was 
discharged because of increasing low back pain.  

Thus, it appears that Dr. Koschorke's opinion was based upon 
the veteran's account of his symptomatology and without 
apparent reference to the service medical records or other 
medical evidence of record.  The Board notes that an opinion 
based solely upon information provided by the veteran, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In August 2000, the 
RO wrote Dr. Koschorke and requested a detailed rationale for 
her opinion as expressed in the April 1998 statement.  The 
record reflects no response from Dr. Koschorke and the 
veteran reported that she had moved to another state.  He was 
unable to provide any additional information.  Finally, the 
Board notes that Dr. Koschorke's statement indicates that she 
was an instructor of anesthesiology and provides no 
information as to her training, expertise, or knowledge in 
the field of orthopedics.  Thus, the Board finds the opinion 
of Dr. Koschorke to be of diminished probative value.  The 
remainder of the medical evidence of record is silent for any 
other medical finding of aggravation or exacerbation of the 
veteran's preexisting back disability during military 
service.  

The totality of the evidence persuasively shows that the 
Board finds that the veteran's in-service complaint of low 
back pain was evidence of a temporary flare-up of his 
preexisting back disability and not an increased in the 
underlying preexisting low back disorder.  

In summary, the medical evidence of record demonstrates a low 
back injury existing prior to service, one complaint of low 
back pain during service, and a VA opinion that, in light of 
the one complaint of low back pain during service, it was 
more likely that the veteran had a temporary flare-up of 
symptoms of low back pain in the military.  The veteran has 
provided a private medical opinion in support of his claim; 
however, the credibility of that opinion has been called into 
question by the VA examiner, and the Board has found it to be 
of little weight as it was based upon a history provided by 
the veteran without apparent reference to the service medical 
records or other medical evidence of record and is 
inconsistent with service medical records.  Thus, the Board 
concludes that the evidence demonstrates that the veteran's 
low back disability was not aggravated by military service.  
Moreover, there is no basis for finding that the veteran 
suffered a separate and distinct low back injury during 
service which resulted in chronic low back disability.  The 
clear weight of the evidence shows a temporary flare-up of 
low back pain during service without any overall increase in 
the preexisting low back disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for low back disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

